
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 953
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. McGovern (for
			 himself, Mr. Wolf,
			 Mr. Delahunt, and
			 Mr. Smith of New Jersey) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Government of the People’s Republic of China has
		  violated internationally recognized human rights and legal due process
		  standards by carrying out executions after trials marred by procedural abuses
		  and by carrying out arbitrary detentions targeting Uyghurs and other
		  individuals in Xinjiang in the aftermath of a suppressed demonstration and
		  ensuing mob violence on July 5 to 7, 2009.
	
	
		Whereas the July 5, 2009, outbreak of mob violence after
			 an initially peaceful demonstration of Uyghurs in Urumqi, Xinjiang, was
			 precipitated by years of institutionalized discriminatory policies by the
			 Government of the People’s Republic of China against Uyghurs;
		Whereas such policies include the government-promoted mass
			 migration of Han Chinese into Xinjiang, which contributes to the eradication of
			 the Uyghur culture and identity, the Chinese Government’s manipulation of the
			 threat of terrorism since the terrorist attacks of September 11, 2001, to
			 justify human rights violations against the Muslim Uyghurs, and restrictions of
			 religious and cultural expressions of Uyghurs, including attacks on their
			 cultural heritage by the destruction of cultural items, books, and
			 buildings;
		Whereas pursuant to a policy of the Government of the
			 People’s Republic of China, government officials recruit young Uyghur men and
			 women to work in factories in the interior of China, and some workers have
			 reported the use of coercion by local officials to gain their participation
			 under exploitative working conditions;
		Whereas Uyghurs continue to suffer the consequences of
			 environmental degradation in Xinjiang;
		Whereas Uyghurs in Urumqi took to the streets on July 5,
			 2009, to protest the government handling of a reported mob attack on Uyghur
			 workers by Han workers at a Guangdong factory after graphic images appeared on
			 the Internet depicting the attack, despite reports that the initial protest
			 started out peacefully, a violent confrontation ensued as police authorities
			 cracked down on those protesters;
		Whereas some Uyghurs randomly attacked Han Chinese
			 bystanders and members of the Han Chinese community, and destroyed shops and
			 businesses in the city of Urumqi, resulting in deaths;
		Whereas following those events, and despite an
			 overwhelming police presence throughout the city at that time, some Han Chinese
			 carried out revenge attacks in Uyghur neighborhoods, randomly attacking Uyghurs
			 and destroying Uyghur property, resulting in deaths;
		Whereas in the aftermath of events on July 5, 2009,
			 Chinese authorities initially reported detaining around 700 people in
			 connection with the riots, and later reported hundreds of additional
			 detentions;
		Whereas some people detained reportedly had no connection
			 to events on July 5, 2009, and family members reported receiving no information
			 on the location of people in detention, and the whereabouts of many of those
			 detainees are still unknown;
		Whereas on October 12, 2009, various media outlets
			 reported the commencement of trials without the benefits of any due process,
			 public observers, or court procedures in violation of international legal
			 standards;
		Whereas those trials were marred by selection of judges
			 considered politically reliable and restrictions of the
			 defendants’ rights to retain independent legal defense;
		Whereas on November 9, 2009, international media outlets
			 reported the execution of 9 individuals who had been sentenced to death, 8 of
			 whom reportedly were Uyghur and 1 Han Chinese; and
		Whereas many details about events in July 2009 and
			 subsequent detentions and trials remain unknown in the face of ongoing official
			 controls over the free flow of information from Xinjiang, including an Internet
			 shutdown and restricted phone access: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)strongly condemns
			 any violence against innocent individuals regardless of their ethnicity,
			 gender, or religious beliefs, and recognizes that individuals who have
			 committed crimes must be brought to justice in full compliance with
			 international human rights and legal standards, including independent courts,
			 habeas corpus and due process protections, the free choice of legal defense,
			 and the right to challenge the accuser and any evidence in court;
			(2)recognizes that
			 the government policies of suppression against the Uyghurs in Xinjiang,
			 particularly the Strike Hard campaigns, as well as government
			 policies regarding other ethnic groups within the People’s Republic of China
			 have created an atmosphere of ethnic tension in those areas;
			(3)calls on the
			 Government of the People’s Republic of China to—
				(A)desist from
			 further executions based on trials that violate international human rights and
			 due process standards;
				(B)ensure that trials
			 are conducted in an open and transparent manner in accordance with the
			 international obligations of the People’s Republic of China;
				(C)allow
			 international observers and the media to attend those trials;
				(D)provide a list of
			 all individuals detained or arrested in the aftermath of the July 2009 events
			 in Xinjiang to the International Committee of the Red Cross and the public, and
			 to grant access to those individuals for family members and independent legal
			 counsel; and
				(E)cease all
			 government-sponsored crackdowns against people in the Xinjiang Uyghur
			 Autonomous Region, including against people involved in peaceful protests or
			 religious or political expression; and
				(4)calls on the
			 President of the United States to—
				(A)unequivocally
			 state the strong opposition of the United States to these legally flawed trials
			 and executions;
				(B)raise those human
			 rights concerns publicly and in all meetings with Chinese officials;
				(C)restate the
			 interest of the United States to open United States consulates in Lhasa, Tibet,
			 and in Urumqi, Xinjiang; and
				(D)as a matter of
			 policy, direct the United States Embassy in Beijing to automatically request
			 permission from the appropriate Chinese authorities for United States Embassy
			 staff to observe trials if credible reasons exist that such trials may not meet
			 internationally recognized human rights and legal standards.
				
